                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 NEW JERSEY BUILDING LABORERS’
 STATEWIDE PENSION FUND AND
 TRUSTEES THEREOF,                                                Civil Action No. 17-3068

         Plaintiff,                                                        ORDER

                 v.

 ENVIRONMENTAL CONTRACTORS,
 INC., KIELCZEWSKI CORPORATION,
 and BE CONSTRUCTION
 CORPORATION,

         Defendants.


       THIS MATTER comes before the Court by way of New Jersey Building Laborers’

Statewide Pension Fund and Trustees Thereof’s (“Plaintiff” or “Funds”) Amended Motion for

Default Judgment against Environmental Contractors, Inc., Kielczewski Corporation, and BE

Construction Corporation (collectively, “Defendants”) pursuant to Federal Rule of Civil Procedure

55(b)(2);

       and it appearing that on November 30, 2018, the Court denied Plaintiff’s earlier motion for

a default judgment, as Plaintiff had failed to “state the principal unpaid contribution liability on

which it was based or what, if any, penalties, costs, and interest calculations” that Plaintiff sought;

       and it appearing that the Court denied Plaintiff’s motion without prejudice and granted

Plaintiff thirty days in which to file an amended complaint or renewed motion for default

judgment;

       and it appearing that Plaintiff filed an amended motion for default judgment on December

28, 2018, ECF No. 26;



                                                  1
       and it appearing that Plaintiff’s amended motion is supported by the affidavit of Kimberly

Kemple, an assistant administrator of the Funds;

       and it appearing that the Kemple Affidavit includes a breakdown of each component of

Plaintiff’s default judgment request, Kemple Aff. ¶ 5;

       and it appearing that Plaintiff seeks a default judgment of $188,484.40, composed of

$101,817.06 in unpaid principal, $33,546.37 in interest calculated at 18% per annum, as per the

Collective Bargaining Agreement, liquidated damages of 20% of the unpaid principal of

$20,363.41; attorney’s fees of $25,454.26, audit costs of $6,504.30 and an arbitration fee of $800;

       and it appearing that as found in this Court’s prior opinion, Plaintiff is entitled to the entry

of a default judgment;

       IT IS on this 3th day of July, 2019;

       ORDERED that Plaintiff’s Amended Motion for Default Judgment, ECF No. 26, is hereby

GRANTED; and it is further

       ORDERED that judgment is hereby entered against Defendants Environmental

Contractors, Inc., Kielczewski Corporation and Be Construction Corporation in the amount of

$188,484.40.



                                                      /s Madeline Cox Arleo___________
                                                      MADELINE COX ARLEO
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
